Citation Nr: 0108530	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-24 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 24, 1966 until August 
1, 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1994, from 
the Los Angeles, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
seizure disorder.  

An initial rating decision in July 1967 denied service 
connection for epilepsy, grand mal.  The RO determined that 
the seizures diagnosed as grand mal epilepsy existed prior to 
service and that an increase, if any, in service was due to 
the natural progress of the condition.  When the case was 
before the Board in September 1998, the Board noted that the 
July 1967 rating decision was a final decision and that in 
July 1994 the RO reopened and denied the appellant's claim 
for service connection for a seizure disorder.  The Board 
then made its own determination as to whether new and 
material evidence had been submitted to reopen the claim 
(Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F. 3d 1380 
(Fed. Cir. 1996) and concluded that VA and private medical 
records and testimony comprised new and material evidence 
sufficient to reopen the claim.  The Board then remanded the 
case to the RO for additional development.  After completing 
the requested development, the RO readjudicated the matter, 
and confirmed and continued the denial.  The case was 
returned to the Board.  However, the veteran requested a 
videoconference hearing before a member of the Board so the 
case was remanded in July 2000 for the scheduling of a 
videoconference hearing.  The hearing took place in September 
2000 before the undersigned Member of the Board.  The RO has 
returned the case to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and asisst the 
veteran has been satisfied.

2.  Pre-service medical records show that the veteran had a 
seizure disorder, which had been treated with medication, and 
he was noted to have a seizure disorder at the time of the 
service entrance examination. 

3.  The veteran's seizure disorder unequivocally was present 
prior to service.    

4.  Competent medical evidence shows that the pre-existing 
seizure disorder did not undergo a permanent increase during 
active service.

5.  Competent medical evidence shows that the current 
seizures represent a natural progression of the seizure 
disorder.   


CONCLUSION OF LAW

Service connection is not warranted for a pre-existing 
seizure disorder that was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that on a January 1966 pre-
induction examination the veteran was noted to have 
neurological abnormality due to a history of a convulsion 
disorder and to be not physically qualified for induction.  
The induction examination report also reflects a notation of 
April 1966 as to an interval history, noting that a letter 
revealed one febrile convulsion in the past and no 
medication.  Thus, the veteran was considered fit for 
military service.  A summary of defects and diagnoses was 
noted to be history of convulsive disorder, recovered.  

According to the service medical records, in June 1966 the 
veteran sustained a head injury when he fell while running 
and was unconscious for approximately ten minutes.  When seen 
in an emergency room, he was noted to be alert and oriented.  
Deep tendon reflexes were physiologic and pupils were equal 
and reacted normally.  He had a two-centimeter laceration 
beneath the left eye, a one and a half-centimeter laceration 
above the left eye, and marked ecchymoses around the left 
eye.  He was admitted to the hospital for observation.  

The hospital report reflects that the veteran reported a 
history of a convulsive disorder for the past four to five 
years.  It was noted that by his description he had had 
generalized convulsions which occurred once or twice a year, 
most often with high temperatures.  His last seizure 
reportedly had been one year earlier.  It was noted that 
although he had been treated with phenobarbital, he had not 
taken this medication for several months.  On his second 
hospital day, he was observed to first have a generalized 
convulsion.  This was associated with an altered level of 
consciousness and was like his description of his previous 
seizures.  He was given phenobarbital.  On the following day, 
he had two grand mal seizures followed by a period of 
confusion, lethargy and psychomotor retardation that lasted 
for a few days.  He had no further seizures during the rest 
of his hospitalization.  A skull X-ray series was normal as 
was spinal fluid.  The veteran had several 
electroencepholograms (EEG) while hospitalized which were 
considered abnormal.  A final EEG in early July 1966 was 
noted to show marked improvement although it had not returned 
to normal.  According to an EEG laboratory report, veteran's 
EEG continued to show general abnormalities of moderate to 
marked degree consistent with general cerebral disease and a 
seizure disorder of subcortical etiology.  The diagnosis was 
grand mal epilepsy, that had existed prior to service "(Not 
PR)".  It was noted that the most disturbing feature of his 
clinical course was the prolonged state of confusion that 
seemed to follow his seizures, although it eventually 
cleared.  It was unclear whether such represented the 
prolonged effects of phenobarbital or represented postictal 
changes of repeated seizures.  He was placed on 
anticonvulsive medication and it was recommended that he be 
presented to a Medical Board as his convulsive disorder had 
existed prior to induction and he had been erroneously 
inducted into the Armed Services. 

The veteran was discharged from service as not meeting 
medical fitness standards at time of induction.

Copies of pre-service private medical records from Childrens 
Hospital of Los Angeles show that the veteran was admitted 
through the emergency clinic in January 1961.  It was noted 
that he had a recent history of diarrhea and vomiting and on 
the night prior to admission had had repeated convulsive 
seizures.  It was noted that he had begun having seizures at 
approximately 18 months of age and at times the seizures were 
associated with a fever.  The seizures occurred in a group of 
5 to 20 every six months to a year and had been less frequent 
in the last two to three years.  The impression was 
gastroenteritis and seizures.  The veteran was admitted A 
discharge summary from Childrens Hospital of Los Angeles, 
dated in January 1961, notes that the veteran's mother 
provided a history of the veteran having seizures since he 
was 18 months of age.  The hospital summary indicates that a 
skull series was essentially normal. and an EEG showed 
generalized cerebral dysrhythmia.  While hospitalized the 
veteran was afforded a psychological evaluation, the report 
of which notes that he appeared extremely lethargic and 
slowed down.  After a three day stay in the hospital, the 
veteran was discharged on phenobarbital, 1 1/2 grs, b.i.d., to 
be followed by Dr. Koch.  The diagnosis was convulsive 
disorder.  

A copy of a June 1965 report of an EEG study performed at 
Childrens Hospital of Los Angeles indicates that the study 
was within normal limits.  In an August 1965 letter by 
Richard Koch, M.D., to a department of motor vehicles it was 
noted that the veteran had been on phenobarbital for a 
seizure disorder since January 1961 and had not had a seizure 
since November 1961.  Dr. Koch noted that the veteran's EEG 
in April 1963 had been normal and that medication was going 
to be withdrawn in November, at which time another EEG would 
be done.  Dr. Koch stated that during that period he would be 
reluctant to have the veteran driving and suggested that the 
veteran's status be reevaluated after he was off medication.  
In a November 1966 letter to the department of motor 
vehicles, Dr. Koch reported that the veteran continued on 
phenobarbital (gr. 1/2 b.i.d) and recommended that his driving 
privileges be continued.   

In April 1967, Dr. Koch reported having treated the veteran 
for several years.  Dr. Koch noted that the veteran had a 
history of recurrent grand mal seizures with normal physical 
examination on all occasions.  The diagnosis was seizure 
disorder, grand mal. 

Treatment records received from Redondo Beach Medical Center 
show that the veteran was treated for a seizure disorder and 
other disorders during the period from January 1969 to April 
1987.  An entry in October 1982 is the first record of 
treatment for epilepsy and notes that the veteran had been 
epileptic for many years.  Reportedly, he had a seizure when 
he tried to cut down on his medication and was given a new 
prescription for medication.  He apparently also had a 
seizure in 1983 and another in 1984.  

Treatment records received from Long Beach Comprehensive 
Health Center, County of Los Angeles for the period from 
November 1987 to June 1993 show that the veteran was seen for 
medication evaluation, refills of medication, treatment and 
follow-up for a seizure disorder.  Reportedly, the seizure 
disorder began in childhood.  It was noted that the veteran 
had infrequent episodes and the assessment in the latter 
entries was stable seizure disorder.

Evidence received includes outpatient treatment records from 
VA Medical Center (VAMC) in Long Beach, CA from January 1995 
to April 1995.  These records show treatment and follow-up 
for juvenile myoclonic epilepsy.  

The veteran presented testimony at a personal hearing at the 
RO in May 1995.  A copy of the transcript is in the claims 
file.  It also serves as his notice of disagreement with the 
July 1994 rating decision denying service connection for a 
seizure disorder.  The veteran testified that his seizures 
began when he was an infant and continued throughout his 
childhood.  He testified that with medication, the seizures 
were controlled and the medication was reduced.  The veteran 
further testified that he was able to drive but periodically 
had to report to the Department of Motor Vehicles.  The 
veteran also testified that at his service entrance 
examination he reported his history of seizures and that 
during basic training he blacked out and woke up after 
surgery in the hospital.  He further testified that within 
fifteen days of discharge from service he had a seizure which 
he thought was brought on by anxiety or stress.  The veteran 
related that since then he had had multiple seizures, both 
major and minor, and he took medication to control his 
seizure activity.  His last minor seizure was earlier in May.  
The veteran related that he had been receiving Social 
Security Administration (SSA) disability benefits since 1993.

At the May 1995 RO hearing the veteran submitted outpatient 
treatment records from the Long Beach VAMC for the period of 
April 1992 to June 1995.  These records show treatment for 
his seizure disorder variously diagnosed as juvenile 
myoclonic epilepsy, myoclonic jerks with sleep disturbance, 
and partial complex seizure disorder.  

Treatment records were received from Kaiser Permanente for 
the period from November 1973 to October 1979.  These records 
show treatment in November 1973, January 1975, and May 1975 
for possible seizures and during that period the veteran was 
seen for follow-up and medication for his seizure disorder.  
He was hospitalized in November 1973 and May 1975.  In 1977, 
Chong-Sang Kim, M.D., of the Department of Neurology, wrote 
to the department of motor vehicles that the veteran had his 
last seizure more than a year and half earlier and was still 
on medication.  Dr. Kim considered the veteran to have good 
seizure control for operating a motor vehicle.

Harbor-UCLA Medical Center records for the period from March 
1982 to December 1991 show that the veteran received 
treatment and follow-up for his seizure disorder with a 
history since childhood and for involuntary jerking 
movements.  A neurology consultation in March 1982 includes a 
history of the first seizures occurring at age 4 with at 
least some related to febrile illness.  Reportedly, the 
veteran was seizure free until 14 years of age when the 
current seizure pattern of 0-4/year was established.  
Additional history was provided including of a left orbital 
fracture in service.  It was noted that the seizure disorder 
was difficult to classify but probably was complex partial 
seizure, type II. 

In addition, medical records were received from the County of 
Los Angeles, Department of Health Services, for the period 
from January 1987 to June 1995.  The veteran was seen for 
follow-up care and medication for his seizure disorder.  

Medical records from Long Beach Community Hospital show the 
veteran had emergency visits in September 1989 when objects 
fell on his head and also hit his right eye; in December 1989 
for seizures; and in February 1990 after allegedly being 
assaulted. 

Additional treatment records were received from Harbor-UCLA 
Medical Center in November 1999.  Some of the records were 
duplicates of copies previously received, others were for 
treatment and follow-up for the veteran's seizure disorder 
and for unrelated disorders.  Additional treatment Kaiser 
Permanente records for the period from November 1973 to April 
1981 reflect treatment and follow-up for his seizure disorder 
and for unrelated disorders.

The veteran was provided a neurological evaluation for VA in 
December 1999 by Sarah L. Maze, M.D., Diplomate, National 
Board of Medical Examiners, and a Board Eligible Neurologist.  
The veteran reported having had seizures as long as he could 
remember and having been told that they started when he was 
about 4 months old.  He stated that had been on 
anticonvulsant medications throughout his life and that after 
his discharge from service his phenobarbital dose had to be 
increased.  The veteran described two types of seizures, in 
his terms these were "full blown" and "episodes."  The 
full-blown type occurred less than once a year and the 
episodes occurred about once every two to three months.  The 
veteran related the incident in service when he was 
hospitalized after hitting his face with his bayonet during 
training.  The examiner noted that medical records were 
reviewed prior to the examination.  Clinical findings were 
provided.  The impression was seizure disorder.  The examiner 
commented as follows:

1.  There is no evidence of increased severity 
of the [veteran's] seizure disorder as a result 
of military service.  Medical records at age 14 
from Children's Hospital document uncontrolled 
seizures before the [veteran's] military 
service.  It should also be noted that the 
[veteran] was about 19 years old when he 
entered basic training and it is not uncommon 
towards the end of puberty for medications to 
require adjustment simply because of changes in 
body mass.  

It can now be stated with absolute certainty 
that the [veteran] had seizures prior to 
military service.  There is absolutely no 
evidence that the seizures became worse as a 
result of military service or doing military 
service as a result of any incident, which 
occurred when the [veteran] was in the active 
duty military.  There is no evidence that there 
is increase in severity of seizures as a result 
of the [veteran's] involvement in the military.  
He is described as having uncontrolled seizures 
in 1961 prior to his military service.  

The [veteran's] current symptoms of seizures 
represent a natural progression of the seizure 
disorder, which would have occurred absent the 
[veteran's] military involvement.  There is no 
symptomatology present at the time of this 
examination, which could be attributable to the 
[veteran's] three months involvement in the 
military.  

These opinions are based on:

1.  A medical document from 1961 when the 
[veteran] was 14 years old describing 
uncontrolled seizure activity prior to the 
[veteran's] military service.

2.  Documented records from Harbor U.C.L.A. 
Medical Center describing seizure activity as 
being actually less than that which occurred 
during childhood.

The examiner wrote that the report was based on formal 
physical examination, formal testing, and careful observation 
of the veteran's spontaneous actions during the contact 
period.  

The veteran presented testimony at a videoconference hearing 
in September 2000.  A copy of the transcript is contained in 
the claims file.  He testified that at the time of his 
enlistment, he presented a statement from Children's Hospital 
stating that he had been seizure free for a period of time 
but that his doctor felt that he should not be inducted.  
Nevertheless, he was inducted.  The veteran further testified 
that prior to induction he was maintained by medication but 
this was not continued in the military until after the 
accident.  He reported that he did not have his medication 
with him when he was sent to basic training because, after 
his physical examination, he was taken directly to the 
airport to go to basic training and did not have time to go 
home.  He indicated that he had not been told by any doctor 
to stop taking his medicine.  The veteran also testified as 
to his post-service seizure activity and that his medication 
was increased after service.  

At his September 2000 personal hearing, the veteran was 
advised of a medical opinion in the claims file that did not 
favor his claim and that if a doctor had expressed an opinion 
that his seizure disorder was aggravated by service, this 
should be obtained in writing and submitted.  The veteran did 
not recall discussing this matter with Dr. Koch.  The veteran 
denied talking to any doctor about the head injury in service 
and whether it had played a role in his present condition.  
The veteran testified that he was receiving Social Security 
benefits and clarified, through his representative, that 
Social Security, in making its determination as to 
disability, did not use records that would be pertinent to 
this case. 

At the hearing the veteran submitted a lay statement and 
waived consideration by the agency of original jurisdiction.  
The notarized statement from J.C. stated that she had known 
the veteran from 1962 to 1967.  Early in the relationship she 
was made aware that the veteran was susceptible to seizures.  
She commented that the first time the veteran had a seizure 
after she met him in 1962 was when he was stationed in 
Missouri in 1966.  According to J.C., after the veteran was 
discharged from the service, he again experienced a seizure.  
She mentioned that the veteran still had health problems when 
their relationship ended in the summer of 1967.

Legal criteria

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime. See 
38 U.S.C.A. § 1110 (West 1991).  "[E]very veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service except as to defects, infirmities, 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  38 U.S.C.A. § 1111 (West 1991).  See 38 C.F.R. §§ 
3.303, 3.304 (2000).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  If such an increase is found, the 
presumption of aggravation is applicable and the condition is 
presumed aggravated unless the government points to a 
"specific finding" that the increase in the appellant's 
disability is due to the natural progression of the disease.  
See 38 U.S.C.A. § 1153, Akins v. Derwinski, 1 Vet. App. 228, 
232 (1991).  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has found that 
this presumption of aggravation applies where there is a 
worsening of the disability regardless of whether the degree 
of worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2000).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the RO has met its obligations to the veteran under the new 
legislation.  The veteran was provided a copy of the July 
1994 rating decision and the June 1995 Hearing Officer's 
decision, a statement, and supplemental statements, of the 
case, and he was advised by the presiding Board Member at his 
hearing that if he could submit medical evidence or opinion 
that his seizure disorder was aggravated by service he should 
do so.  Thus, VA's duty to notify has been satisfied.  Also, 
the veteran has been afforded a VA examination, two hearings, 
and the opportunity to submit/identify evidence and argument, 
and advised of the relevant regulations.  Additionally, the 
RO has assisted the veteran in obtaining evidence.  Thus the 
duty to assist also has been satisfied and the veteran will 
not be prejudiced by the Board deciding the merits of his 
claim without remanding the case to the RO for consideration 
under the new legislation.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. 
Reg. 49,747 (1992).

The veteran contends although he had a pre-service history of 
seizures, he was symptom free prior to enlistment and was 
accepted into service "as is."  He argues that it was not 
until he received a severe blow to the head in service that 
the seizure activity started-up.  The blow was hard enough to 
break a scabbard of a bayonet and caused lacerations around 
his eye.  The veteran claims that since the injury he has had 
more frequent seizures.

The medical records from Childrens Hospital show that the 
veteran was hospitalized and treated for a seizure disorder 
prior to service.  At the time of hospitalization, his mother 
reportedly stated that the veteran had had seizures since he 
was a small child.  The veteran was discharged with 
medication of 1 1/2 gr of phenobarbital under the care of Dr. 
Koch.  Treatment records submitted by Dr. Koch show that the 
veteran remained on medication until November 1965 when the 
medication was to be discontinued; however, there is no 
medical evidence documenting that the medication was actually 
discontinued.  In that regard, the veteran testified that he 
had been taking medication until the time he entered service, 
although he did not have his pills with him on the day he was 
sent to basic training.  In any event, at the time of 
examination for service, it was noted that the veteran had a 
seizure disorder.  Although he was initially found not 
qualified for service, upon re-examination there was a 
reference to a letter which referred to one febrile 
convulsion in the past and no medication.  That letter is not 
of record.  However, assuming the reference to it is an 
accurate statement of what the letter said, actual pre-
service medical records indicate that the veteran had had far 
more than one seizure and that not all of them were 
associated with a fever.  The record also clearly shows and 
the veteran admits that he had taken medication for seizures 
prior to service.  In any event, perhaps based on the letter, 
the veteran was found qualified for service, with a diagnosis 
of history of convulsive disorder, recovered.  In her 
December 1999 report Dr. Maze not only stated that the 
veteran had seizures prior to military service but it is 
clear from her opinion that the seizures during and after 
service were a continuation of the pre-service seizure 
disorder and not a "new" condition.  Thus, there is clear 
and unmistakable evidence that the veteran's seizure disorder 
had its onset in childhood, thereby rebutting any presumption 
of soundness in this case.  See 38 C.F.R. § 3.304(b) (2000). 

Thus, the question now to be answered is whether the seizure 
disorder underwent a permanent increase in severity during 
service and, if so, whether any such increase was beyond the 
natural progress of the disorder.  Although the veteran 
claims that he was on medication at the time of entrance into 
service, when he was hospitalized in service after falling 
and injuring his head he reported that he had not taken 
medication for "several months."  As he had been in service 
for less than a month at that time, his recent is of 
questionable accuracy in respect to whether he was taking 
medication at or about the time he entered service.  In any 
event, the evidence shows that in 1961 when discharged from 
Childrens Hospital, the veteran was prescribed phenobarbital 
and Dilantin.  While being treated in service he was also 
given Dilantin and phenobarbital.  In November 1966, after 
service, Dr. Koch wrote that the veteran was in good health 
and was on phenobarbital.  Dr. Koch recommended that the 
appellant's driving privileges be continued.  

Post-service medical records show that the veteran has 
received treatment and follow-up care for his seizure 
disorder.  The medical evidence in this case is of such a 
nature that it is best assessed by a competent professional.  
With that in mind, the Board assigns considerable weight to 
the comprehensive December 1999 report of Dr. Maze, a board-
eligible neurologist, who reviewed the veteran's medical 
records, addressed the evidence and concluded that there was 
no evidence that the seizures became worse as a result of 
military service or as a result of any incident which 
occurred in military service.  Dr. Maze found no evidence of 
increase in severity of seizures as a result of the veteran's 
involvement in the military, also commenting that it is not 
uncommon toward the end of puberty for medications to require 
adjustment.  It was Dr. Maze's opinion that the veteran's 
current symptoms of seizures represented a natural 
progression of his seizure disorder and there was no 
symptomatology present that could be attributed to his brief 
period of service.  Finally, Dr. Maze noted that records from 
Harbor UCLA Medical Center actually showed less seizure 
activity than that which occurred in childhood.  This medical 
evidence clearly goes against the claim.  At his Board 
hearing in September 2000, the veteran was asked whether he 
was aware of any medical opinions that would favor his claim 
and he knew of none.  

As there is no competent evidence that the veteran's seizure 
disorder under went a permanent increase in severity during 
service, the presumption of aggravation is not for 
application.  See 38 C.F.R. § 3.306(b).  As noted above, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In addition, although the presumption of aggravation is not 
for application, the evidence of record also contains a 
specific finding by Dr. Maze that the veteran's current 
symptoms are due to the natural progression of the disorder 
which would have occurred without his military involvement.  
Thus, on the basis of all the evidence of record, it is 
concluded that the seizure disorder was not aggravated by 
service.  Accordingly, the claim for service connection must 
be denied.


ORDER

Service connection for a seizure disorder is denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

